Wilde, J.
Several questions have been raised by the exceptions taken to the master’s report, the first of which is, whether the plaintiffs are bound to pay the full amount of the original mortgage debt, namely, $3200, with interest, or only the sum of $2000, to which it was reduced, as the plaintiffs contend, before the assignment of the mortgage to the defendants. The question depends on the effect of the mortgages of personal property for $1200, which, we think, must be considered as payment to that amount of the first mortgage, otherwise the original mortgagees would have had the mortgagor’s security for the payment of the sum of $4400, although it is admitted that the sum of $3200 only was due. That the defendant understood that the mortgage on the real estate was thus reduced to a security for $2000, must be inferred from the fact that he gave his bond, thereby agreeing *405to convey the mortgaged premises to the mortgagor on the payment of that sum with interest, it being the' same sum which he had paid for the premises.
The next question to be decided is, whether the allowances made by the master to the defendant, for repairs and improvements of the mortgaged premises, are reasonable, and such as are authorized by law. These allowances are large, but we cannot say that they are too large, or that any allowance has been made which was not authorized by law. The law allows the defendant to charge all the sums expended by him for reasonable repairs and improvements. Rev. Sts. c. 107, <§> 15. The master reports, that the improvements made on the estate, according to the evidence, appeared to him necessary and permanent; and that the cost, according to the evidence, was not allowed in full, but only so much as, in the opinion of the master, the improvements would have cost a judicious and experienced farmer. As the evidence is not reported, it must be presumed that the allowances were supported by the evidence, provided the same were made on a correct principle. And we think they were. “ The true rule,” as it is laid down in the case of Reed v. Reed, 10 Pick. 400, “ undoubtedly is, that the mortgagor should be charged no more of the cost than that which is beneficial to the estate.” As we understand the report, the allowances were made in conformity with this rule, although it is not so expressed in terms.
Another exception taken is, that the master refused to allow treble damages for waste alleged to have been committed during the pendency of this suit. Rev. Sts. c. 105, § 9. Whether the statute applies to a suit in equity, or whether this claim was made before the master, which is denied by the defendant, are immaterial questions; because, if the plaintiffs are entitled to any such claim, it can only be recovered in an action at law, as the statute provides. Such a claim for a penalty cannot be sustained in a court of equity.
Another exception is, that the master did not charge the defendant with a sufficient amount of rent; but the evidence *406on this point is not reported, and nothing appears to sustain the exception.
The remaining exception appears to the court to be well founded. The master added the interest to the principal of the mortgage debt, at the time of the defendant’s assignment, and thereon made a rest in the account, which we think he was not authorized by law to do. The assignment of the mortgage could have no effect upon the computation of interest.
For the purpose of correcting this error, and of bringing the account down to the present time, the case is to be recommitted to the master, who will also report whether we have construed his report correctly, as to the principle upon which the allowances were made for improvements; and if not, he is to make such alterations in the allowances as the rule now laid down may require.

Report recommitted